Title: To Alexander Hamilton from Thomas Parker, 21 June 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir
            Winchester 21st of June 1799
          
          Inclosed are several letters of Recommendation in favour of Mr William King a young man who wishes to enter into the Service of his Country & who Bears a Verry Respectable Character & one that I Believe woud make a good officer
          In the Recruiting Instructions that have been forwarded; the Commanding officer of a Circle is ordered to Transmit to the Inspector Genl an account of all deserters, as well as to all Commanders of Circles who may be nearer to his post than the Inspector Genl
          as I am unacquainted with the Commanders of the Circles that are between this place & new york you will be pleased to order a list of  them to be forwarded to me specifying their places of Rendezvous
          with Verry Great Respect I have the honor to be Sir your Obdt Sert
          
            Thomas Parker
          
        